Citation Nr: 1031467	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from October 
1966 to July 1969 and from February 1971 to May 1988.  He died in 
April 2001.  The appellant is his widow.  

She appealed to the Board of Veterans' Appeals (Board) from a 
September 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

In June 2007 and again in September 2009, the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  In January 2010, the 
AMC issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and thus, it is presumed he was exposed to Agent 
Orange while there.

2.  He was diagnosed with malignant melanoma in 1996.

3.  The April 2001 death certificate lists the immediate cause of 
his death as multiple organ failure due to malignant melanoma.  
This disorder was not service connected at the time of his death.  

4.  Malignant melanoma is not included in the list of presumptive 
diseases for Vietnam War Veterans exposed to Agent Orange while 
on active duty.

5.  There also is conflicting competent and credible evidence on 
whether the Veteran's death is attributable to his military 
service - including his malignant melanoma.  The overall 
probative evidence against attributing malignant melanoma to his 
service outweighs the evidence supporting this notion.

6.  At the time of his death, the Veteran had established service 
connection for lumbosacral pain secondary to degenerative joint 
disease (DJD, i.e., arthritis); bilateral knee pain with DJD; 
bilateral ankle pain; tinnitus; healed fracture of the left fifth 
metacarpal; bilateral hearing loss; feet trichophytosis; acne of 
the chest, back, and abdomen; and a pilonidal cyst.  He had a 
combined rating of 70 percent for his service-connected 
disabilities, effective from September 11, 1997.  He was also in 
receipt of a TDIU effectively since September 8, 2000.

7.  There is no contention, let alone competent and credible 
evidence, that any of the Veteran's service-connected 
disabilities caused or materially contributed to his death.  


CONCLUSION OF LAW

The Veteran's death was not due to disease or injury incurred in 
or aggravated by his military service, or from disease or injury 
that may be presumed to have been incurred in service, including 
from exposure to Agent Orange in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the appellant is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the appellant in May 2002, 
June 2007, September 2008, and September 2009.  These letters 
informed her of the evidence required to substantiate her claim, 
and of her and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the June 2007, September 
2008, and November 2009 letters complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  

Another recent Court decision, Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), held that for Dependency and Indemnity 
Compensation (DIC) benefits - including cause-of-death claims, 
VCAA notice must include:  (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the DIC claim 
based on a condition not yet service connected.  And after the 
September 2009 Board remand, the RO/AMC also sent the Veteran a 
notice letter that complied with Hupp.  21 Vet. App. at 352-53.

And of equal or even greater significance, after providing that 
additional Dingess and Hupp notice, the RO went back and 
readjudicated the Veteran's claim in the January 2010 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV and 
Prickett.  So the timing defect in the notice has been rectified.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records and identified private treatment 
records.  And the appellant has submitted private medical records 
and his death certificate.  Significantly, VA has already 
obtained two medical opinions with respect to the appellant's 
cause-of-death claim.  VA has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis- Entitlement to Service Connection 
for the Cause of the Veteran's Death

The appellant attributes the Veteran's death from malignant 
melanoma to an alleged combination of exposure to direct sunlight 
and herbicides during his service in Vietnam during the Vietnam 
War.

The cause of a Veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2009).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  Id.

A principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. § 
3.312(b) (2009).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or aided 
or lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (2009).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
and materially to his death.  The law provides Dependency and 
Indemnity Compensation (DIC) benefits for a spouse of a Veteran 
who dies from a service- connected disability.  See 38 U.S.C.A. § 
1310 (West 2002).  A service-connected disability is one which 
was incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (2009).

For a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  
In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death; or that it had a 
material influence in accelerating death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(4) (2009).

It is recognized there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated regardless of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

The Veteran died in April 2001.  The death certificate lists the 
immediate cause of his death as multiple organ failure due to 
malignant melanoma.  Notably, this disorder was not service 
connected at the time of his death.  However, at the time of his 
death, he also had several service-connected disabilities, 
including:  lumbosacral pain secondary to degenerative joint 
disease (DJD, i.e., arthritis), rated as 40-percent disabling; 
left knee pain with DJD, rated as 10-percent disabling; right 
knee pain with DJD, rated as 10-percent disabling; right ankle 
pain, rated as 10-percent disabling; left ankle pain, rated as 
10-percent disabling; tinnitus, rated as 10-percent disabling; 
healed fracture of the left fifth metacarpal, rated 
noncompensable (0 percent); bilateral hearing loss, rated 
noncompensable (0 percent); feet trichophytosis, rated 
noncompensable (0 percent); acne of the chest, back, and abdomen, 
rated noncompensable (0 percent); and a pilonidal cyst, rated 
noncompensable (0 percent).  He had a combined rating of 70 
percent for his service-connected disabilities, effective from 
September 11, 1997.  He was also in receipt of a TDIU effectively 
since September 8, 2000.

There is no contention, let alone evidence, that any of the 
Veteran's service-connected disabilities noted above either 
caused or contributed substantially and materially to his death.  
Therefore, the Board turns to the question of whether the 
Veteran's malignant melanoma was related to his period of active 
service, including due to herbicide exposure and/or excessive 
sunlight exposure.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

In addition, if a Veteran was exposed to Agent Orange during 
active military service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a) are met, 
even if there is no record of such disease during service.  
38 C.F.R. § 3.309(e).  A Veteran is presumed to have been exposed 
to Agent Orange if he or she served in the Republic of Vietnam 
during the Vietnam era and has a disease listed in 38 C.F.R. § 
3.309(e), unless there is affirmative evidence to establish that 
he or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's military records verify that he served in the 
Republic of Vietnam during the Vietnam era, so it is presumed 
that he was exposed to Agent Orange while there.  Nevertheless, 
malignant melanoma is not among the diseases listed in 38 C.F.R. 
§ 3.309(e) that is presumptively associated with exposure to 
Agent Orange.  Additionally, under the authority of the Agent 
Orange Act of 1991 and supplemental legislation, the Secretary of 
VA has reviewed reports from the National Academy of Sciences and 
determined there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 2007).  Thus, 
service connection is not warranted for the Veteran's fatal 
cancer on the basis of his presumed exposure to Agent Orange in 
Vietnam during the Vietnam era.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  

The Veteran also did not have any form of cancer to a compensable 
degree of at least 10-percent disabling within one year of his 
discharge from service in May 1988, concluding his second period 
of active duty, to otherwise warrant application of the 
additional presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 and 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of the Veteran's death, 
therefore, may only be established with proof of actual direct 
causation.  Stefl.  See also McCartt v. West, 12 Vet. App. 164, 
167 (1999) (wherein the Court held that the provisions set forth 
in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), which 
instead concerned exposure to radiation, are nonetheless equally 
applicable in cases, as here, involving exposure to Agent 
Orange).  In other words, medical nexus evidence is needed to 
show the Veteran's terminal skin cancer is directly related to 
his military service - and, in particular, to his presumed 
exposure to Agent Orange in Vietnam.  Significantly, there are no 
provisions for presumptive service connection on the basis of 
excessive sun exposure.  As such, in the alternative, the 
appellant must show that the Veteran's skin cancer is directly 
related to his military service.  Unfortunately, the appellant's 
claim also fails under a direct-incurrence theory of service 
connection.

The Veteran clearly had malignant melanoma at the time of his 
death, as this was the immediate cause of death.  However, the 
Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of malignant melanoma disorder during 
service, providing highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  

Consequently, the determinative issue is whether his malignant 
melanoma is somehow attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Here there is conflicting medical 
evidence that alternatively discounts and supports the notion 
that his malignant melanoma is etiologically linked to service.  

Thus, the Board is faced with conflicting medical opinions.  In a 
precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008), the Court discusses, in great detail, how to assess the 
probative weight of medical opinions and the value of reviewing 
the claims file.  The Court holds that claims file review, as it 
pertains to obtaining an overview of the claimant's medical 
history, is not a requirement for private medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure had compromised the value of the 
medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

It is entirely within the Board's province to give more probative 
weight to certain pieces of evidence than others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans at 
31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Based on a complete review of the record, the VA compensation 
physicians' negative nexus opinions are more probative than the 
conflicting positive nexus opinions of Dr. A.G. and Dr. T.K.  

In March 2003, Dr. T.K. stated that "[i]t is as likely as not 
that his melanoma was a result of the agent orange exposure.  
There are multiple different herbicides, which can cause many 
different reactions, not all of whom we are completely clear 
about."  The physician appeared to base this opinion on the 
appellant's reported history of metastatic melanoma, leading to 
the Veteran's death, and that he "was exposed to a multitude of 
different chemicals and herbicides" during service in Vietnam."  
There was no indication from the statement that Dr. T.K. had 
reviewed any of the Veteran's medical records, let alone the STRs 
in the claims file.  This doctor did not address the significant 
length of time between the presumed in-service herbicide exposure 
and the diagnosis of melanoma in 1996.

After explicitly noting review of the claims file, including his 
STRs, the July 2003 VA compensation physician stated "I have yet 
to read of any relationship between the development of malignant 
melanoma subsequent to exposure of Agent Orange."  The physician 
reasoned that "the relationship of malignant melanoma to the 
exposure to Agent Orange is essentially unknown."  

In March 2004, Dr. A.G. stated that "the Veteran had several 
risk factors for the development of melanoma including race and 
presumed sun exposure at a young age during his three years of 
service in Vietnam.  Therefore, it is as likely as not that the 
Veteran's exposure during service was the primary insult that 
triggered the development of melanoma, which subsequently caused 
his demise."  The basis of Dr. A.G.'s opinion came from review 
of the Veteran's claims file, and pertinent medical records.  Dr. 
A.G. stated that knowledge of the etiology of melanoma comes 
predominantly from epidemiologic studies.  Dr, A.G. relied 
heavily on the basis that sun exposure is a likely cause of 
melanoma, but did not consider the amount of sun to which the 
Veteran was exposed during other periods of his life when he was 
not in Vietnam.  

The June 2008 VA compensation physician, after extensive review 
of the claims file and consideration of medical literature on 
Agent Orange, specifically discounted the notion that the 
Veteran's death was from malignant melanoma.  This opinion 
stated, "[i]t is not likely that the Veteran's malignant 
melanoma was causally related to his military service.  Two 
factors considered in assessing causality are Agent Orange 
exposure and exposure to sunlight."  The examiner cited a 
National Academy of Science study which could not confirm a 
relationship between melanoma and Agent Orange.  The examiner 
also referred to the evidence submitted by the appellant 
regarding a possible link between Agent Orange exposure and 
melanoma.  The examiner specifically noted that the new 
information, from the Air Force Health Study published in 2005 
suggested an increased relative risk of melanoma in Vietnam 
Veteran's exposed to Agent Orange.  However, the examiner also 
noted that the consensus of the [National Academy of Science] 
committee was that further analysis of the data was indicated 
before any firm conclusions could be made.  The examiner stated 
that, "Without support from this prestigious and academically 
rigorous committee, I cannot claim that the [V]eteran's melanoma 
was related to Agent Orange exposure."  And the examiner 
specifically rejected the findings of Dr. A.G., citing the fact 
that details of the Veteran's sun exposure during military 
service, including that to the location of his melanoma (back) 
are unavailable.  The examiner also reasoned that melanoma is 
associated with intermittent intense exposure to sunlight, rather 
than chronic sun exposure, indicating that Dr. A.G. did not make 
this distinction in forming her opinion.  The examiner concluded 
in that regard, "I do not feel that we can draw conclusions 
about his military sun exposure and the development of 
melanoma."  

The VA compensation physicians' opinions are highly probative 
evidence against the appellant's claim since they are well 
reasoned, and based on consideration of the relevant medical and 
other history.  So these opinions have the proper factual 
foundation and predicate in the record.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In marked contrast, Dr. A.G.'s positive opinion was based on the 
assumption that the Veteran was exposed to sunlight, apparently 
excessive, during Vietnam service, but was not exposed to 
excessive sunlight at other times during his life.  However, 
there is simply no documentation in the record as to the type 
(intermittent intense, chronic or normal) of any exposure to 
sunlight during his service in Vietnam.  And there is no VA 
regulation, as in the case of herbicide exposure, that allows the 
presumption of excessive sunlight exposure of any type.  

Furthermore, the basis of Dr. T.K.'s opinion is unclear, and was 
not based upon a review of all the medical records in the claims 
file, diminishing the probative value of the private opinion.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As 
discussed above, under Neives-Rodriguez, the failure to review 
the claims file would not be sufficient, by itself, to assign 
lesser probative value to Dr. T.K.'s opinion.  Nonetheless, there 
is no articulated rationale as to why the Veteran's herbicide 
exposure contributed to his malignant melanoma in particular, and 
ultimately constituted a contributing factor to his death.  
Rather, the statement is conclusory, with no citation to any 
particular medical findings.  Further, there is no explanation 
made for the fact that the Veteran's melanoma did not manifest 
for many years after service, or to otherwise negate the 
possibility that his malignant melanoma naturally progressed by 
itself.  

The appellant submitted medical treatise evidence indicating, 
among other things, that it is possible that exposure to Agent 
Orange increases the risk for malignant melanoma.  But, 
importantly, this evidence does not refer to the specific facts 
in this case.  Where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin v. 
West, 11 Vet. App. 509 (1998).  However, an attempt to establish 
a medical nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (holding that a medical article that contained a generic 
statement regarding a possible link between a service-incurred 
mouth blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  Still, medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test of 
plausibility").

The June 2008 VA compensation physician then "extensively 
reviewed" the claims file, which included medical treatise 
literature on Agent Orange and melanoma.  Nonetheless, the June 
2008 VA opinion still expressly declined to causally link the 
Veteran's terminal malignant melanoma to his military service - 
and in particular to either Agent Orange exposure or to sunlight.  
So the commenting doctor's opinion, in this specific instance, 
does not support the medical treatise evidence the appellant 
submitted of such a possible correlation.  

Moreover, there is no documentation in the record of the 
existence of the Veteran's malignant melanoma until 1996, by 
reported history, so only five years prior to his death from that 
disability in 2001.  Thus, there were nearly eight years without 
treatment or diagnosis for his terminal melanoma disease 
following his final separation in 1988.  In view of the lengthy 
gap without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also has considered the appellant's own lay statements 
in which she claims that the Veteran's malignant melanoma was 
caused by Agent Orange exposure and by excessive sunlight 
exposure.  While the Veteran may have been exposed to excessive 
sunlight during service, this is not noted in the STRs, and more 
importantly, the fact that the Veteran had other sunlight 
exposure for multiple years prior to, and after service 
separation was never addressed by either private doctor.  There 
are also no other documents that verify the alleged excessive 
sunlight exposure, from which the appellant in turn asserts that 
the terminal melanoma resulted.  On the other hand, the Board 
finds the possibility that the Veteran was exposed to herbicides 
during the Vietnam War to be inherently credible, since this is 
presumed by VA regulation.  

Nonetheless, as a layperson, the appellant generally is not 
competent to give a probative opinion on a diagnosis or etiology 
of a disorder, especially when, as here, there is a 
countervailing physician's opinion.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
The appellant, however, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the etiology of 
the Veteran's cancer in terms of whether it was the result of his 
potential exposure to excessive sun or presumed exposure to 
Agent Orange in Vietnam.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
To emphasize, this case at hand is not the type of situation 
discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009) and a number of other related cases holding that lay 
evidence may be competent to establish this required diagnosis 
and nexus (i.e., link) between the Veteran's military service and 
his disability and/or death.  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The conditions that were terminal, as reflected on the death 
certificate, are not the type that are readily capable of being 
attributed to the Veteran's military service merely by 
unsubstantiated lay opinion - particularly, again, when, as 
here, there are medical nexus opinions on file expressly 
discounting any such correlation.  Thus, the preponderance of the 
evidence weighs against a finding that the Veteran's death was 
related to any or all of his service-connected disabilities, 
even in combination.

In sum, the evidence shows that the Veteran developed malignant 
melanoma many years after service, especially after the alleged 
cause from excessive sun and herbicide exposure through service 
in the Vietnam War, which then led to his death.  This fatal 
condition was not service-connected, nor does the overall 
probative medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the evidence 
shows that no disability incurred in or aggravated by service 
either caused or contributed to the Veteran's death.  As the 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The untimely death of this Veteran is truly unfortunate, and, to 
some extent, the appellant appears to be raising an argument 
couched in equity.  While sympathetic to the appellant, the Board 
is nonetheless bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this law 
to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
[noting that the Court must interpret the law as it exists, and 
cannot extend benefits out of sympathy for a particular 
claimant].


ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


